Citation Nr: 0610694	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative changes, left knee, with painful 
motion.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.   

At the February 2006 Travel Board hearing, the veteran 
described the pain he felt from scars he sustained as a 
result of knee surgery to correct his service-connected 
condition.  Therefore, the February 2006 testimony may be 
construed as a claim for service connection for scars, left 
knee.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (VA has 
a duty to read claim documents in a liberal manner so as to 
identify and adjudicate all claims reasonably raised by the 
record whether or not formally claimed in the VA 
application).  The issue of scarring has not been developed 
or adjudicated by the RO.  Therefore, the Board refers to the 
RO the veteran's claim for service connection for scars, left 
knee. 


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating under the appropriate Diagnostic Code for a left knee 
disorder involving a semilunar cartilage defect.

2.  The record reveals noncompensable limitation of motion 
with evidence of pain on motion as well as objective evidence 
of muscle atrophy, muscle weakness, and x-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for a left knee disability, based on semilunar 
cartilage defect, under Diagnostic Code 5258 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 
(2005).

2.  The criteria for a separate 10 percent disability rating 
for degenerative changes of the left knee, with painful 
motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 
5003, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The degenerative changes, left knee, with painful motion is 
currently evaluated as 20 disabling under Diagnostic Code 
(Code) 5258 (cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint) 
under 38 C.F.R. § 4.71a.  The Board notes that other 
diagnostic codes for the knee disability provide for ratings 
greater than 20 percent.  However, there is no evidence of 
knee ankylosis (Code 5256), malunion of the tibia and fibula 
(Code 5262), or recurrent subluxation/lateral instability 
(Code 5257).  Therefore,  the Board will continue to rate the 
disability under Code 5258.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The 20 percent rating is the maximum available rating under 
Code 5258.  However, the veteran's left knee disability also 
involves arthritis, which is rated on the basis of limitation 
of motion of the affected joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  A veteran is entitled 
to separate disability ratings for different manifestations 
of the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  For instance, a veteran who 
has arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257.  VAOPGCPREC 23-97.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
addition, when a disability involves arthritis, consideration 
must include painful motion, instability, malalignment, 
objective indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion of both the damaged joint and the opposite undamaged 
joint.  38 C.F.R. § 4.59; see VAOPGCPREC 9-98 (the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Code 5003).  

In this case, the veteran's current 20 percent rating, by the 
plain language of the Code, is assigned solely on the basis 
of "locking," pain, and/or effusion into the joint.  Since 
the rating criteria for Code 5258 does not include limitation 
of range of motion, an evaluation under Code 5003 based on 
such a limitation with associated functional loss would not 
violate the regulation that prohibit pyramiding.  See 38 
C.F.R. § 4.14.  

Based on the evidence associated with the veteran's claim 
file, the Board finds that no more than a 10 percent rating, 
for the objectively confirmed limitation of motion in the 
veteran's left knee joint, is in order under Code 5003.  38 
C.F.R. § 4.71a.  Range of motion findings from VA 
examinations conducted in December 2002 and May 2005 show 
noncompensable limitation of motion with evidence of pain 
upon flexion.  There is also evidence of muscle atrophy and 
weakness. 38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 
206.  While these findings are insufficient to warrant 
separate ratings under Code 5260 or Code 5261, they are 
enough to award a separate rating of 10 percent under Code 
5003.  38 C.F.R. § 4.3.  

The Board has considered a higher disability rating beyond 
the currently grant, particularly in light of the veteran's 
testimony.  However, while the veteran's testimony provides 
evidence in support of his claim, providing the basis for the 
grant, the VA examinations and outpatient treatment records, 
as a whole, provide evidence against a finding greater than 
the disability rating assigned.  Simply stated, without 
taking into all of the veteran's problems the current 
evaluation could not be justified in light of the objective 
medical evidence.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence or allegation 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters dated November 2002 
and April 2005, as well as by the August 2003 statement of 
the case and January 2004 and May 2005 supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2003 
statement of the case and January 2004 supplemental statement 
of the case include the text of the regulation that 
implements the statutory notice and assistance provisions.  
Finally, the Board notes that initial notice was provided in 
November 2002 prior to the January 2003 and August 2003 
rating decisions on appeal, and the April 2005 letter 
specifically asks the veteran to provide any evidence in his 
possession pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, by way of the April 2005 letter, the 
veteran was generally provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an initial rating for degenerative changes, left knee, 
with painful motion.  Also, the November 2002 letter 
generally described the requirements for establishing an 
effective date for any award based on his November 2002 
claim.  

With respect to the duty to assist, the RO has obtained 
service medical records and post-service VA examination 
reports dated December 2002 and May 2005.  In addition, the 
RO assisted the veteran in obtaining private medical records.  
The veteran also provided lay evidence in the form of lay 
statements as well as additional private medical records.  At 
the February 2006 Travel Board hearing, the veteran specified 
that the VA was in possession of all his private medical 
records.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A.  § 5103A.  

ORDER

A disability rating greater than 20 percent for a left knee 
disability with semilunar cartilage defect is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for 
degenerative changes, left knee, with painful motion, is 
granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


